Response to Arguments
Applicant's arguments filed 09 February 2021 have been fully considered but they are not persuasive. 
The Applicant argues that Plante fails to disclose “store event data, separately received from the camera, in the event buffer, in response to detecting a driving or vehicle event,” which also means that Plante fails to teach or otherwise suggest “receive, from the remote server via the wireless transceiver, a request for additional data corresponding to the detected driving or vehicle event, wherein the request includes an event identifier corresponding to the detected driving or vehicle event, and the additional data comprises video data before and/or after the event data.”  The Examiner respectfully disagrees.  Plante discloses in Fig. 2, that a vehicle event recorder 21 is comprised of a video camera 22, a microprocessor 23, a wireless mobile communications transceiver 24, an advanced two-stage memory 25 comprising a managed-loop 26, and a flash-type memory buffer 27.  Although video is continuously captured by the video camera and transferred to the managed loop memory portion, only on a toggle action of the event trigger 28 is data transferred to the flash memory buffer.  The data set which is transferred to the flash memory buffer, may be considerably reduced in size when compared to an unprocessed continuous video stream (paragraph [0062]).  The flash memory buffer 27 is considered to receive the event data separately from the camera because the event data only transfers to the flash memory buffer when the event trigger 28 has been toggled from the managed-loop 26 rather than directly from the video camera 34.  Plante 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 23, 2021